                        UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

CLYDE ANDERSON                                    CIVIL ACTION NO. 16-1451-P

VERSUS                                            JUDGE FOOTE

DEPARTMENT OF                                     MAGISTRATE JUDGE HORNSBY
CORRECTIONS, ET AL.
                                    JUDGMENT

            For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record, including

written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

    IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure.

          THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this
  6th                 December
        day of                               2019.




                                  ______________________________________
                                       ELIZABETH ERNY FOOTE
                                    UNITED STATES DISTRICT JUDGE
